652 F.2d 423
Madalyn Murray O'HAIR and Society of Separationists, Inc.,Plaintiffs-Appellants,v.John HILL, et al., Defendants-Appellees.
No. 79-1397.
United States Court of Appeals,Fifth Circuit.
July 22, 1981.

Madalyn Murray O'Hair, pro se.
Jon Murray, pro se.
Robert A. Vort, Newark, N.J., for plaintiffs-appellants.
James McMurtry, County Atty., B. Neal Stokey, Asst. County Atty., Ben C. Florey, Jr., Russell J. Bailey, Austin, Tex., for B. Jones, Renfro, Samuelson, Monts, Richards and Moya.
Susan O'Laughlin Bradshaw, Asst. Atty. Gen., Austin, Tex., for John Hill, et al.
(Opinion April 2, 1981, 5 Cir., 1980, 641 F.2d 307)
Before GODBOLD, Chief Judge, BROWN, AINSWORTH, CHARLES CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE, KRAVITCH, FRANK M. JOHNSON, Jr., GARZA, HENDERSON, REAVLEY, POLITZ, HATCHETT, ANDERSON, RANDALL, TATE, SAM D. JOHNSON, THOMAS A. CLARK and WILLIAMS, Circuit Judges.

BY THE COURT:

1
A majority of the Judges in active service, on the Court's own motion, having determined to have this case reheard en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.